


EXCHANGE AGREEMENT
THIS EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of
September 29, 2017, by and among ATRM Holdings, Inc., a Minnesota corporation
(the “Company”), Lone Star Value Investors, LP, a Delaware limited partnership
(“LSVI”), and Lone Star Value Co-Invest I, LP, a Delaware limited partnership
(“LSV Co-Invest I”, and together with LSVI, the “Holders”).
RECITALS
WHEREAS, the Company has issued to the Holders unsecured promissory notes with
such principal amounts and accrued and unpaid interest outstanding as set forth
on Exhibit A (collectively, the “Notes”);
WHEREAS, the Company and each Holder have agreed, subject to and on the terms
and conditions set forth in this Agreement, that the Holder shall exchange the
Notes for shares of a new class of Series B Preferred Stock, par value $0.001
per share (the “Preferred Stock”), of the Company as set forth on Exhibit A (the
“Shares”); and
WHEREAS, the Company has filed a Statement of Designation with respect to the
Preferred Stock as attached hereto as Exhibit B (the “Statement of Designation”)
with the Secretary of State of the State of Minnesota.
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
ARTICLE I - EXCHANGE OF SECURITIES
Section 1.01.    Authorization of Issue. Prior to the Closing (as defined
below), the Company shall have duly authorized the delivery to the Holders of
the Shares.
Section 1.02.    Exchange of the Notes. Subject to the terms and conditions set
forth in this Agreement, each Holder hereby agrees to exchange at the Closing
(the “Exchange”) its Notes for such number of Shares as set forth on Exhibit A.
The Notes exchanged pursuant to this Agreement shall be cancelled.
Section 1.03.    Registration. Pursuant to the terms of that certain
Registration Rights Agreement, dated as of September 29, 2017, by and among the
Company and the Holders (the “RRA”), the Shares issued to each Holder pursuant
to the Exchange constitute Registrable Securities (as defined in the RRA) that
are subject to the terms of the RRA.
Section 1.04.    Outstanding Debt Agreement Acknowledgements. Each of the
Company and each Holder hereby acknowledges and agrees that the Company is party
to certain Loan and Security Agreements (the “Credit Agreements”) with Gerber
Finance Inc. (“Gerber Finance”), pursuant to which the Company is prohibited
from paying or becoming obligated to pay



--------------------------------------------------------------------------------





dividends, with certain limited exceptions, and is limited as to the incurrence
of any liability or distribution of cash or other property in respect of the
Company’s equity securities, subject to certain exceptions set forth in the
Credit Agreements, including the Fifth Agreement of Amendment to Loan and
Security Agreement (KBS) and Third Agreement of Amendment to Loan and Security
Agreement (EBGL Acquisition), each dated as of the date hereof, which permit the
parties’ entry into this Agreement and the transactions contemplated thereby.
ARTICLE II -     CLOSING DATE; DELIVERY
Section 2.01.    Closing and Location. The closing of the Exchange (the
“Closing”) shall take place on September 29, 2017, or on such other date as
shall be mutually agreed to by the Company and the Holders (the “Closing Date”),
at the offices of Olshan Frome Wolosky LLP, 1325 Avenue of the Americas, New
York, New York, or such other place as shall be mutually agreed to by the
Company and the Holders.
Section 2.02.    Issuance. At the Closing, the Company shall instruct its
transfer agent to issue the Shares to the respective Holders on the books and
records of the Company and the Notes shall be cancelled.
Section 2.03.    Consummation of Closing. All acts, deliveries and confirmations
comprising the Closing, regardless of chronological sequence, shall be deemed to
occur contemporaneously and simultaneously upon the occurrence of the last act,
delivery or confirmation of the Closing and none of such acts, deliveries or
confirmations shall be effective unless and until the last of same shall have
occurred.
Section 2.04.    No Further Ownership Rights in the Notes. From and after the
Closing, each Holder shall cease to have any rights with respect to its Notes
exchanged pursuant to this Agreement, including any payments of outstanding
principal and accrued and unpaid interest, except as otherwise provided herein
or by applicable law.
ARTICLE III -     REPRESENTATIONS AND WARRANTIES
Section 3.01.    Representations and Warranties of the Company. The Company
represents and warrants to each Holder that the following statements are true,
correct and complete as of the date hereof:
(a)    Corporate Organization. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Minnesota,
and has all requisite corporate power and authority to own, operate and lease
its properties and to carry on its business as and in the places where such
properties are now owned, operated and leased or such business is now being
conducted.
(b)    Authorization. The Company has the necessary corporate power and
authority to enter into this Agreement and to carry out the transactions
contemplated by, and perform its obligations, hereunder. The execution and
delivery of this Agreement and the performance by the Company of its obligations
hereunder have been duly authorized by the


2



--------------------------------------------------------------------------------





Board of Directors of the Company. This Agreement is the legally valid and
binding obligation of the Company, enforceable against it in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.
(c)    No Violation or Breach. Neither the execution and delivery of this
Agreement, nor the consummation by the Company of the transactions contemplated
hereby, (i) will violate or cause a default under any judgment, order, writ or
decree of any court or governmental authority applicable to the Company, (ii)
breach or conflict with the provisions of the constituent documents of the
Company, or (iii) violate, conflict with or breach any agreement, arrangement,
document or instrument to which the Company is a party or by which it is bound.
(d)    Approvals and Consents. The Company is not required to perform any act or
obtain any consent, authorization, approval or order of, or make any filing or
registration with, any court or governmental agency, or quasi-governmental
agency commission, board, bureau, or instrumentality in order for it to execute,
deliver or perform any of its obligations under this Agreement or to complete
the Exchange in accordance with the terms hereof.
(e)    Brokers and Finders. The Company nor its officers, directors, managers or
employees has employed any broker, finder, investment banker, financial advisor
or similar professional or incurred any liability for any investment banking
fees, brokerage fees, commissions or finders’ fees in connection with the
transactions contemplated by this Agreement.
(f)    SEC Reporting and Compliance. None of the Company’s registration
statements, proxy statements, information statements and reports filed with the
Securities and Exchange Commission (“SEC”) since January 1, 2016, as of their
respective dates, contained any untrue statement of a material fact or omitted
to state a material fact necessary in order to make the statements contained
therein not misleading.
(g)    Shares Duly Issued. The Shares to be issued to each Holder in accordance
with the terms hereof shall be, when issued, duly and validly issued, fully paid
and nonassessable.
(h)    Compliance with Other Instruments. The Company is not in violation or
default (i) of any provisions of its Amended and Restated Articles of
Incorporation or Bylaws, each as amended to date, (ii) of any instrument,
judgment, order, writ or decree, (iii) under any note, indenture or mortgage, or
(iv) under any lease, agreement, contract or purchase order to which it is a
party or by which it is bound, or of any provision of federal or state statute,
rule or regulation applicable to the Company, the violation of which would have
a material adverse effect. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not
result in any such violation or be in conflict with or constitute, with or
without the passage of time and giving of notice, either (A) a default under any
such provision, instrument, judgment, order, writ, decree, contract or agreement
or (B) an event that results in the creation of any lien, charge or encumbrance
upon any assets of the


3



--------------------------------------------------------------------------------





Company or the suspension, revocation, forfeiture, or nonrenewal of any material
permit or license applicable to the Company.
Section 3.02.    Representations and Warranties of the Holders. Each Holder,
severally and not jointly, represents and warrants to the Company that the
following statements are true, correct and complete as of the date hereof:
(a)    Organization. The Holder is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
all requisite power and authority to own, lease and operate its properties and
to carry on its business as and in the places where such properties are now
owned, operated and leased or such business is now being conducted.
(b)    Authorization. The Holder has the necessary power and authority to enter
into this Agreement and to carry out the transactions contemplated by, and
perform its obligations, hereunder. The execution and delivery of this Agreement
and the performance by the Holder of its obligations hereunder have been duly
authorized by all necessary action on its part. This Agreement is the legally
valid and binding obligation of the Holder, enforceable against it in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.
(c)    No Violation or Breach. Neither the execution and delivery of this
Agreement, nor the consummation by the Holder of the transactions contemplated
hereby, (i) will violate or cause a default under any judgment, order, writ or
decree of any court or governmental authority applicable to the Holder, (ii)
violate any provision of law, rule or regulation applicable to it or its
certificate of incorporation or by-laws (or other organizational document) or
(iii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation to
which it is a party.
(d)    Governmental Consents. The execution, delivery and performance by it of
this Agreement do not and will not require any registration or filing with,
consent or approval of, or notice to, or other action to, with or by, any
federal, state or other governmental authority or regulatory body, but for that
required under the Securities Exchange Act of 1934, as amended, and the
Securities Act of 1933, as amended (the “Securities Act”), and other SEC and
Financial Industry Regulatory Authority monitored regulations.
(e)    Ownership of the Note. The Holder is the beneficial owner of its Notes,
free and clear of all liens (other than obligations pursuant to this Agreement).
(f)    Purchase Entirely for Own Account. The Holder is acquiring the Shares for
its own account, for investment purposes and not with a view to the distribution
thereof, except in compliance with the Securities Act. The Holder understands
that the Shares issued to it may not be resold except pursuant to an effective
registration statement filed under the Securities Act or pursuant to an
exemption from registration thereunder.


4



--------------------------------------------------------------------------------





(g)    Investment Experience. The Holder has such knowledge and experience in
financial and business affairs that the Holder is capable of evaluating the
merits and risks of an investment in the Shares. The Holder is either a
“qualified institutional buyer” as defined in Rule 144A under the Securities Act
or an “accredited investor” as defined in Regulation D under the Securities Act,
and was not organized for the purpose of acquiring the Shares. The Holder has
previously invested in securities similar to the Shares. In making its decision
to invest in the Shares, the Holder has relied upon independent investigations
made by the Holder and, to the extent believed by the Holder to be appropriate,
the Holder’s representatives, including the Holder’s own professional, tax and
other advisors. The Holder and its representatives have been given the
opportunity to examine documents and to ask questions of, and to receive answers
from, the Company and its representatives concerning the terms and conditions of
its investment in the Shares. The Holder is able to bear the economic risk of
its investment in the Shares and is presently able to afford the complete loss
of such investment. The Holder acknowledges that the Company is relying on the
truth and accuracy of the foregoing representations and warranties in the
offering of the Shares to the Holder without first having registered the Shares
under the Securities Act.
(h)    Restricted Securities. It has been advised by the Company that (i) the
offer and sale of the Shares have not been registered under the Securities Act;
(ii) the offer and sale of the Shares are intended to be exempt from
registration under the Securities Act pursuant to either Rule 144A or Regulation
D under the Securities Act; and (iii) there is no established market for the
Shares, and it is not anticipated that there will be any active public market
for the Shares in the foreseeable future. The Holder is familiar with Rule 144
promulgated by the SEC under the Securities Act, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.
ARTICLE IV -     CONDITIONS TO CLOSING
Section 4.01.    Holder’s Conditions to Closing. The obligations of each Holder
to complete the Exchange shall be subject to the following conditions: (a) the
representations and warranties of the Company contained in this Agreement shall
be true and correct as of the Closing as though made on and as of the Closing
Date, (b) the Company shall have performed all of its obligations and covenants
under this Agreement, (c) no decision, order or similar ruling shall have been
issued (and remain in effect) restraining or enjoining the transactions
contemplated by this Agreement; and (d) from the date hereof to the date of
Closing, there shall not have occurred any change, event, occurrence, fact
condition, development or effect that, individually or in the aggregate, has
had, or is reasonably likely to have, a material adverse effect upon the
business, assets, operations, properties, financial position, results of
operations, prospects or liabilities of the Company or any adverse effect upon
the consummation of this Agreement or any of the transactions contemplated
hereby.
Section 4.02.    Company’s Conditions to Closing. The Company’s obligations to
complete the Exchange with respect to each Holder shall be subject to the
following conditions: (a) the representations and warranties of the Holder
contained in this Agreement shall be true and correct as of the Closing as
though made on and as of the Closing Date, (b) the Holder having


5



--------------------------------------------------------------------------------





delivered its original Notes to the Company for cancellation, (c) the Holder
shall have performed all of its obligations and covenants under this Agreement,
(d) no decision, order or similar ruling shall have been issued (and remain in
effect) restraining or enjoining the transactions contemplated by this
Agreement; and (e) from the date hereof to the date of Closing, there shall not
have occurred any change, event, occurrence, fact condition, development or
effect that, individually or in the aggregate, has had, or is reasonably likely
to have, a material adverse effect upon the business, assets, operations,
properties, financial position, results of operations, prospects or liabilities
of the Company or any adverse effect upon the consummation of this Agreement or
any of the transactions contemplated hereby.
ARTICLE V -     INDEMNIFICATION
Section 5.01.    Indemnification by the Holders. Each Holder agrees to indemnify
and hold the Company Indemnified Persons (as defined below) harmless from any
and all Losses (as defined below) (including taxes) that the Company Indemnified
Persons may incur due to:
(a)    any significant inaccuracy or breach of any of the representations and
warranties given by the Holder herein; or
(b)    the nonfulfillment or breach of any covenant, undertaking, agreement or
other obligation of the Holder contained herein.
Section 5.02.    Indemnification by the Company. The Company agrees to indemnify
and hold the Holder Indemnified Persons harmless from any and all Losses
(including Taxes) that the Holder Indemnified Person may incur due to:
(a)    any significant inaccuracy or breach of any of the representations and
warranties of the Company contained herein; or
(b)    the nonfulfillment or breach of any covenant, undertaking, agreement or
other obligation of the Company contained herein.
Section 5.03.    Survival of Indemnification. The representations and warranties
of the parties contained in this Agreement and the rights to indemnification
under this Agreement with respect thereto will survive the Closing Date for a
period of eighteen (18) months after the Closing Date.
Section 5.04.    Third Party Claims.
(a)    A party entitled to indemnification hereunder (an “Indemnified Party”)
shall notify promptly the indemnifying party (the “Indemnifying Party”) in
writing of the commencement of any action or proceeding with respect to which a
claim for indemnification may be made pursuant to this Agreement; provided,
however, that the failure of any Indemnified Party to provide such notice shall
not relieve the Indemnifying Party of its obligations under this Agreement,
except to the extent the Indemnifying Party is actually materially prejudiced
thereby. In case any claim, action or proceeding is brought against an
Indemnified Party and the


6



--------------------------------------------------------------------------------





Indemnified Party notifies the Indemnifying Party of the commencement thereof,
the Indemnifying Party shall be entitled to participate therein and to assume
the defense thereof, to the extent that it chooses, with counsel reasonably
satisfactory to such Indemnified Party, and after notice from the Indemnifying
Party to such Indemnified Party that it so chooses, the Indemnifying Party shall
not be liable to such Indemnified Party for any legal or other expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
(i) if the Indemnifying Party fails to take reasonable steps necessary to defend
diligently the action or proceeding within twenty (20) calendar days after
receiving notice from such Indemnified Party that the Indemnified Party believes
it has failed to do so, or (ii) if such Indemnified Party who is a defendant in
any claim or proceeding which is also brought against the Indemnifying Party
reasonably shall have concluded that there may be one or more legal defenses
available to such Indemnified Party which are not available to the Indemnifying
Party, or (iii) if representation of both parties by the same counsel is
otherwise inappropriate under applicable standards of professional conduct,
then, in any such case, the Indemnified Party shall have the right to assume or
continue its own defense as set forth above (but with no more than one firm of
counsel for all Indemnified Parties in each jurisdiction), and the Indemnifying
Party shall be liable for any expenses therefor.
(b)    No Indemnifying Party shall, without the written consent of the
Indemnified Party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification may be sought hereunder (whether or not the
Indemnified Party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the Indemnified Party from all liability arising out of such action
or claim, (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any Indemnified Party and
(iii) does not include any injunctive or other non-monetary relief to the
detriment of the Indemnified Party.
Section 5.05.    Notwithstanding anything herein to the contrary, no
reimbursement for Losses asserted against Indemnifying Party under this
Agreement shall be required unless and until the cumulative aggregate amount of
such Losses equals or exceeds $25,000, and then from the first dollar of such
Losses, as determined up to a maximum of such amount that is equal to the
aggregate Stated Value of the Shares.
Section 5.06.    For purposes of this Section 5, “Company Indemnified Persons”
means the Company, its affiliates and their respective stockholders, partners,
members, managers, directors, officers, employees, agents, affiliates,
representatives and consultants and each of their respective heirs, executors,
owners, successors and assigns.
Section 5.07.    For purposes of this Section 5, “Holder Indemnified Persons”
means each Holder, its affiliates and their respective stockholders, partners,
members, managers, directors, officers, employees, agents, affiliates,
representatives and consultants and each of their respective heirs, executors,
owners, successors and assigns.
Section 5.08.    For purposes of this Section 5, “Losses” means any and all
liabilities, obligations, losses, debts, charges, judgments, fines, penalties,
amounts paid in settlement,


7



--------------------------------------------------------------------------------





damages, costs, expenses, claims, fees and expenses (including the expense of
investigation and reasonable attorneys’ fees and expenses in connection
therewith).
ARTICLE VI -     MISCELLANEOUS
Section 6.01.    Definitions. Capitalized terms used herein but not specifically
defined herein shall have the meanings ascribed to them in the Certificate of
Designation.
Section 6.02.    Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.
Section 6.03.    Entire Agreement. This Agreement constitutes the entire
understanding and agreement between the parties hereto with regard to the
subject matter hereof and supersedes all prior agreements with respect thereto.
Section 6.04.    Effectiveness; Amendments. This Agreement shall not become
effective and binding on a party hereto unless and until a counterpart signature
page to this Agreement has been executed and delivered by such party. Once
effective, this Agreement may not be modified, amended or supplemented, nor may
any of the conditions to Closing be waived, except in a writing signed by the
Company and the Holders.
Section 6.05.    Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 6.06.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same Agreement. Delivery of an executed
signature page of this Agreement by telecopier or e-mail shall be effective as
delivery of a manually executed signature page of this Agreement.
Section 6.07.    Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.
Section 6.08.    Governing Law; Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York,
regardless of the laws that might otherwise govern under applicable principles
of conflict of laws of the State of New York. The parties hereby irrevocably
submit to the non-exclusive jurisdiction of any federal or state court located
within the borough of Manhattan of the City, County and State of New York over
any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby. The parties hereby irrevocably waive, to the
fullest extent permitted by applicable law, jury trial and any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.


8



--------------------------------------------------------------------------------





Section 6.09.    Notices. All notices and other communications under this
Agreement shall be in writing and shall be deemed given (a) when delivered
personally by hand (with written confirmation of receipt), (b) when sent by
facsimile (with written confirmation of transmission) or (c) one business day
following the day sent by overnight courier (with written confirmation of
receipt), in each case at the following addresses and facsimile numbers (or to
such other address or facsimile number as a party may have specified by notice
given to the other party(ies) pursuant to this provision):
(a)    If to the Company, to:
ATRM Holdings, Inc.
5215 Gershwin Avenue N.
Oakdale, Minnesota 55128
Attention: Daniel M. Koch, President and Chief Executive Officer
with a copy to (which copy shall not constitute notice):
Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, New York 10022
Facsimile: (212) 451-2222
Attention: Adam W. Finerman, Esq.
(b)    If to the Holders, to:
Lone Star Value Investors, LP
Lone Star Value Co-Invest I, LP
53 Forest Avenue, 1st Floor
Old Greenwich, Connecticut 06870
Facsimile: (203) 990-0727
Attention: Mr. Jeffrey E. Eberwein, Manager
and
Ms. Hannah Bible, General Counsel


Section 6.10.    Specific Performance. Each party hereto recognizes and
acknowledges that a breach by it of any covenants or agreements contained in
this Agreement will cause the other party to sustain damages for which such
party would not have an adequate remedy at law for money damages, and therefore
each party hereto agrees that in the event of any such breach the other party
may seek the remedy of specific performance of such covenants and agreements and
injunctive and other equitable relief (without the requirement to post bond or
other security) in addition to any other remedy to which such party may be
entitled, at law or in equity.
Section 6.11.    Remedies Cumulative. All rights, powers and remedies provided
under this Agreement or otherwise available in respect hereof at law or in
equity shall be cumulative and not alternative, and the exercise of any right,
power or remedy thereof by any party shall not


9



--------------------------------------------------------------------------------





preclude the simultaneous or later exercise of any other such right, power or
remedy by such party.
Section 6.12.    No Waiver. The failure of any party hereto to exercise any
right, power or remedy provided under this Agreement or otherwise available in
respect hereof at law or in equity, or to insist upon compliance by the other
party hereto with its obligations hereunder, and any custom or practice of the
parties at variance with the terms hereof, shall not constitute a waiver by such
party of its right to exercise any such or other right, power or remedy or to
demand such compliance.
Section 6.13.    No Third Party Beneficiaries. This Agreement is not intended to
be for the benefit of, and shall not be enforceable by, any person who or which
is not a party hereto.
Section 6.14.    Representation by Counsel. Each Holder acknowledges that Olshan
Frome Wolosky LLP represents the Company and does not, and did not, represent
the Holder in connection with this Agreement and the Exchange. Each of the
Company and each Holder acknowledges that it has been represented by counsel in
connection with this Agreement and the transactions contemplated by this
Agreement. Accordingly, any rule of law or any legal decision that would provide
any party with a defense to the enforcement of the terms of this Agreement
against such party based upon lack of legal counsel shall have no application
and is expressly waived.
[Signature Pages Follow]



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
COMPANY:
ATRM HOLDINGS, INC.
 
 
 
By:
/s/ Daniel M. Koch            
 
 
Name:
Daniel M. Koch
 
 
Title:
President and Chief Executive Officer



HOLDERS:
LONE STAR VALUE INVESTORS, LP
 
By: Lone Star Value Investors GP, LLC, General Partner
 
 
 
 
 
By:
/s/ Jeffrey E. Eberwein
 
 
Name:
Jeffrey E. Eberwein
 
 
Title:
Manager





10



--------------------------------------------------------------------------------





 
LONE STAR VALUE CO-INVEST I, LP
 
By: Lone Star Value Investors GP, LLC, General Partner
 
 
 
 
 
By:
/s/ Jeffrey E. Eberwein
 
 
Name:
Jeffrey E. Eberwein
 
 
Title:
Manager









SIGNATURE PAGE TO EXCHANGE AGREEMENT




4066766-5

--------------------------------------------------------------------------------






Exhibit A
Holder
Issuance Date
Principal Amount Outstanding
Accrued and Unpaid Interest Outstanding
Shares of Series B Preferred Stock
Lone Star Value Investors, LP
April 1, 2014


$4,795,189.27




$145,454.07


49,406
Lone Star Value Co-Invest I, LP
July 21, 2014


$2,984,098.46




$90,517.65


30,746
Lone Star Value Co-Invest I, LP
September 19, 2014


$2,387,278.76




$72,414.12


24,597
Lone Star Value Co-Invest I, LP
October 4, 2016


$2,182,872.89




$66,213.81


22,491
Lone Star Value Co-Invest I, LP
March 31, 2017


$515,166.67




$15,626.72


5,308
 
 
 
TOTAL
132,548











4066766-5

--------------------------------------------------------------------------------






Exhibit B
Statement of Designation






4066766-5